RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-1803-18T1
                                                                    A-1804-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

P.C. and R.O.,

     Defendants-Appellants.
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF S.O.,

     a Minor.
________________________

                   Submitted May 20, 2020 – Decided June 8, 2020

                   Before Judges Koblitz, Gooden Brown and Mawla.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FG-02-0056-17.
              Joseph E. Krakora, Public Defender, attorney for
              appellant P.C. (Robyn A. Veasey, Deputy Public
              Defender, of counsel; Jennifer L. Gottschalk,
              Designated Counsel, on the brief).

              Joseph E. Krakora, Public Defender, attorney for
              appellant R.O. (Robyn A. Veasey, Deputy Public
              Defender, of counsel; Bruce Pozu Lee, Designated
              Counsel, on the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Donna Sue Arons, Assistant Attorney
              General, of counsel; Susan J. Saraiva, Deputy Attorney
              General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Danielle Ruiz, Designated Counsel,
              on the brief).

PER CURIAM

        Defendant parents P.C. 1 and R.O. appeal from a December 11, 2018,

Family Part order terminating their parental rights to their daughter, S.O., who

was born drug-addicted in November 2011.              The Law Guardian urges

affirmance.     The parents' appeals were consolidated and we now affirm

substantially for the reasons stated by Judge William R. DeLorenzo, Jr. in his

thorough one-hundred-and-five-page written opinion issued with the order.




1
    We use initials to preserve the privacy of the parties. R. 1:38-3(d)(12).
                                                                           A-1803-18T1
                                         2
      The evidence is outlined in detail in the judge's opinion. A summary will

suffice here. P.C. lost her two older children due to her substance abuse. S.O.

was removed from her mother twice, the first time straight from the hospital at

birth. Her father at that time was in jail, and a few days later in a substance

abuse program. Eight months later, the baby was reunified with her mother at

an inpatient drug program. After extensive cooperation with drug rehabilitation

programs, inpatient and outpatient, P.C. relapsed and once again S.O. was

removed in May 2016. On April 18, 2017, the Division moved S.O. to the home

of her current resource parents, who want to adopt her.

      Psychologist Dr. Frank Dyer, an experienced evaluator, conducted

psychological evaluations of the parents and a bonding evaluation of the parents

and the resource parents with S.O. Dr. Dyer opined that neither parent had the

capacity to parent S.O. safely. Although S.O. was more bonded to her mother

than her father, he opined that S.O. would not suffer "serious or long-lasting

emotional harm" if she were adopted by the resource parents and had no further

contact with P.C. He testified that the biological parents would not be able to

mitigate the harm if S.O. were removed from her resource parents, with whom

she has a strong and secure bond. The expert presented by the Law Guardian

performed an independent evaluation and agreed with Dr. Dyer.


                                                                       A-1803-18T1
                                       3
      The mother's expert testified that S.O. should be returned to her "as long

as [she] presents as an adequate permanent placement plan for her." Judge

DeLorenzo was unpersuaded by the lone expert conditionally recommending

reunification. R.O. did not present a plan to parent his daughter, but rather in

his testimony asked the court to reunify his daughter with her mother, who at

the time of trial was living in Florida. P.C. attended trial but did not testify.

      In his comprehensive opinion, Judge DeLorenzo found that the Division

had proven all four prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), and

that termination of defendants' parental rights was in the child's best interests.

On this appeal, our review of the trial judge's decision is limited. N.J. Div. of

Youth & Family Servs. v. M.M., 189 N.J. 261, 278 (2007). We defer to his

expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 412 (1998),

and we are bound by his factual findings so long as they are "supported by

'adequate, substantial and credible evidence' on the record." M.M., 189 N.J. at

279 (quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div.

1993)). After reviewing the record, we conclude that the trial judge's factual

findings are fully supported by the record and, in light of those facts, his legal

conclusions are unassailable. While both parents struggled against substance

abuse for many years, with the assistance of the resources of the Division, they


                                                                            A-1803-18T1
                                         4
were not able to achieve sustained sobriety. Their daughter was entitled to a

safe, stable permanent home that neither parent could provide.

      Affirmed.




                                                                     A-1803-18T1
                                      5